Exhibit 10.2

 

[g97791kii001.jpg]

 

February 18, 2014

 

Michael Sweeney, M.D.

 

 

 

Separation Agreement and Release

 

Dear Mike:

 

As we discussed, this letter confirms your separation from employment with
Depomed, Inc. (the “Company”).  This letter also proposes an agreement between
you and the Company.

 

The Company shall reimburse you for any outstanding, reasonable business
expenses that you have incurred on the Company’s behalf through your separation
from employment, after the Company’s timely receipt of appropriate documentation
pursuant to the Company’s business expense reimbursement policy.

 

This letter proposes an agreement (the “Agreement”) between you and the
Company.  The purpose of this Agreement is to establish an amicable arrangement
for ending your employment relationship, including releasing the Company and
related persons or entities from any claims and permitting you to receive
separation pay and related benefits.

 

If you agree to the terms of this Agreement, you acknowledge that you are
entering into this Agreement voluntarily.  It is customary in employment
separation agreements for the departing employee to release the employer from
any possible claims, even if the employer believes, as is the case here, that no
such claims exist.  By entering into this Agreement, you understand that neither
party is admitting in any way that it violated any legal obligation owed to the
other party.

 

With those understandings, you and the Company agree as follows:

 

1.                                      Separation from Employment

 

This confirms that your employment with the Company, and your positions as the
Company’s Chief Medical Officer and Vice President, Research and Development,
will end effective at the close of business on February 21, 2014 (the
“Separation Date”).  Between now and the Separation Date, you will be
transitioning your duties and responsibilities and completing such other
assignments as may be requested by the Company.

 

2.                                      Separation Benefits

 

You will remain a Company employee and receive your current base salary and
benefits through the Separation Date.  Thereafter, and provided you sign and do
not revoke this Agreement, you will receive the two additional benefits provided
in this Section 2.  First, you will be paid a severance payment of $312,424.16,
less all applicable withholdings, which is equivalent to ten (10) months of your
regular base pay (the “Severance Sum”).  Payment will be made periodically and
in installments, on the Company’s customary paydays and in accordance with the

 

--------------------------------------------------------------------------------


 

Company’s standard payroll practice, beginning on the first payroll date
occurring at least five (5) business days following the Effective Date, as
defined below, of this Agreement but in no event commencing later than sixty
(60) days following the Separation Date.  If the Company does not make one or
more payments of this severance pay on a regular payroll date after the
Separation Date because of the foregoing timing, the Company shall make all such
delayed payments on the date it makes the first payment to you as described
above.  If you elect COBRA continuation coverage, the Company shall pay the
COBRA premium on your behalf until the earliest of the following: 
(i) December 31, 2014 (ii) your eligibility for group medical care coverage
through other employment; or (iii) the end of your eligibility under COBRA for
continuation coverage for health care.  In the event it determines that
statutory or regulatory provisions so require, the Company may, at any time,
convert such payments to a payroll tax payment to you in an amount equal to its
remaining COBRA premium payment obligation to you, less all applicable
withholdings.

 

The Company further agrees to provide you with up to six months of outplacement
services, with a provider and in a program selected by the Company, provided you
commence such services within ninety (90) days of their being offered to you,
and provided further that you may receive, as an alternative to such
outplacement services, a payment of $20,000.00, less all applicable
withholdings, contingent upon your notifying the Company in writing that you
have selected this option in lieu of the outplacement services within thirty
(30) days of your signing this Agreement.

 

You agree that prior to the execution of this Agreement you were not entitled to
receive any further monetary payments or benefits from the Company, and that the
only payments and benefits that you are entitled to receive from the Company in
the future are those specified in this Agreement.  For clarity, the severance
payment and potential payment in lieu of outplacement services provided for
above will not be reduced due to your employment or consulting for third parties
at any time after the Separation Date.

 

3.                                      Stock Options

 

The Company has granted you under its 2004 Equity Incentive Plan (as originally
adopted and as has been or may be amended, restated, modified or supplemented in
accordance with its terms, the “Equity Plan”) options to purchase an aggregate
of 434,760 shares of its common stock and restricted stock units covering 43,140
shares of its common stock (collectively, the “Equity Awards,” and each, an
“Equity Award”).  You acknowledge and agree that:  (a) your service to the
Company will end on the Separation Date; (b) each Equity Award will cease
vesting as of the Separation Date; (c) each Equity Award will terminate
following the Separation Date in accordance with the Equity Plan (including the
provisions of Section 9.4(a) of the Equity Plan regarding exercise of stock
options under the Equity Plan after the Separation Date); and (d) other than the
outstanding Equity Awards or any shares of the Company’s common stock you hold,
you have no stock rights in the Company.

 

4.                                      Return of Property

 

You agree that no later than the Separation Date, you will return to the Company
all Company property, including, without limitation, computer equipment/laptop,
software, keys and access

 

2

--------------------------------------------------------------------------------


 

cards, credit cards, files and any documents (including computerized data and
any copies made of any computerized data or software) containing information
concerning the Company, its business or its business relationships (in the
latter two cases, actual or prospective).  You also commit to deleting and
finally purging any duplicates of files or documents that may contain Company
information from any computer or other device that remains your property.  In
the event that you discover that you continue to retain any such property, you
shall return it to the Company immediately.

 

5.                                      Confidentiality Agreement

 

You acknowledge and agree that you are bound by and will comply with the
Employee Confidential Information and Inventions Agreement that you have signed
with the Company on December 3, 2007 (the “Confidentiality Agreement”).  That
Confidentiality Agreement shall remain in full force and effect to the extent
not inconsistent with this Agreement.  You further agree that for a period of
one (1) year following the Separation Date, you will not encourage or solicit
any employee or consultant of Company to leave the Company for any reason.

 

6.                                      Release of Claims

 

In consideration for, among other terms, the Separation Benefits described in
Section 2, to which you acknowledge you would otherwise not be entitled, you
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees.  This release includes, without limitation, all Claims:

 

·                  relating to your employment by and termination of employment
with the Company;

·                  of wrongful discharge;

·                  of breach of contract;

·                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, and
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964);

·                  under any other federal or state statute;

·                  of defamation or other torts;

·                  of violation of public policy;

·                  for wages, bonuses (including for 2013 performance under the
Company’s bonus plan), incentive compensation, stock, stock options, or any
other benefits; and

·                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

 

provided, however, that this release shall not affect your rights under this
Agreement.

 

3

--------------------------------------------------------------------------------


 

You agree that you shall not accept damages of any nature, other equitable or
legal remedies for your own benefit, attorney’s fees, or costs from any of the
Releasees with respect to any Claim released by this Agreement.  As a material
inducement to the Company to enter into this Agreement, you represent that you
have not assigned to any third party and you have not filed with any agency or
court any Claim released by this Agreement.

 

7.                                      Release of Unknown Claims

 

In granting the release herein, you understand that this Agreement includes a
release of all claims known or unknown.  In giving this release, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code which reads as
follows:  “A general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”  You hereby expressly waive and relinquish all
rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to the release of any unknown or unsuspected claims
you may have against the Company.

 

8.                                      Confidentiality

 

You agree to keep the existence and terms of this Agreement (“Agreement-Related
Information”) in the strictest confidence and not reveal, unless legally
compelled to do so, any Agreement-Related Information to any persons except your
spouse, your attorney and your financial advisors, and to them only provided
that they first agree for the benefit of the Company to keep Agreement-Related
Information confidential.  Nothing in this Section 8 shall be construed to
prevent you from disclosing Agreement-Related Information to the extent required
by a lawfully issued subpoena or duly issued court order; provided that you
provide the Company with advance written notice and a reasonable opportunity to
contest such subpoena or court order.

 

9.                                      Nondisparagement

 

You agree not to make any disparaging or derogatory statements concerning the
Company or any of its affiliates or current or former officers, directors,
shareholders, employees or agents.  The Company agrees to instruct its officers
and directors not to make any disparaging statements concerning you.  These
nondisparagement obligations shall not in any way affect anyone’s obligation to
testify truthfully in any legal proceeding.

 

10.                               Suspension, Termination or Recovery of
Payments

 

In the event that you fail to comply with any of your obligations under this
Agreement or the Confidentiality Agreement, in addition to any other legal or
equitable remedies it may have for such breach the Company shall have the right
to terminate or suspend its payment to you and to recover any previous payment
made to you under this Agreement.  The termination, suspension or recovery of
such payment in the event of such breach by you will not affect your continuing
obligations under this Agreement.

 

4

--------------------------------------------------------------------------------


 

11.                               Legal Representation

 

This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.

 

12.                               Absence of Reliance

 

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company, except as may be
set forth in this Agreement.

 

13.                               Enforceability

 

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

14.                               Waiver

 

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

 

15.                               Governing Law; Interpretation

 

This Agreement shall be interpreted and enforced under the laws of the state of
California, without regard to conflict of law principles.  In the event of any
dispute, this Agreement is intended by the parties to be construed as a whole,
to be interpreted in accordance with its fair meaning, and not to be construed
strictly for or against either you or the Company or the “drafter” of all or any
portion of this Agreement.

 

16.                               Attorneys’ Fees and Costs

 

In the event that either Party brings an action to enforce or effect its rights
under or relating to this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.

 

17.                               Entire Agreement

 

This Agreement constitutes the entire agreement between you and the Company. 
This Agreement supersedes any previous agreements or understandings between you
and the

 

5

--------------------------------------------------------------------------------


 

Company, except for the Confidentiality Agreement, which remains in full force
and effect, to the extent not inconsistent with this Agreement.

 

18.                               Time for Consideration; Effective Date

 

You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it.  To accept this Agreement, you must sign this Agreement and
return a signed original of this Agreement so that it is received by the
undersigned at or before the expiration of this twenty-one (21) day period.  If
you sign this Agreement within less than twenty-one (21) days of the date of its
delivery to you, you acknowledge by signing this Agreement that such decision
was entirely voluntary and that you had the opportunity to consider this
Agreement for the entire twenty-one (21) day period.  For the period of seven
(7) days from the date when this Agreement becomes fully executed, you have the
right to revoke this Agreement by written notice to the undersigned.  For such a
revocation to be effective, it must be delivered so that it is received by the
undersigned at or before the expiration of the seven (7) day revocation period. 
This Agreement shall not become effective or enforceable during the revocation
period.  This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).

 

19.                               Counterparts

 

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

 

20.                               Section 409A

 

Anything in this Agreement to the contrary notwithstanding, to the extent any
payment under this Agreement would be considered deferred compensation subject
to the 20 percent additional tax imposed pursuant to Section 409A(a) of the Code
as a result of the application of Section 409A(a)(2)(B)(i) of the Code, such
payment will not be payable until the date that is the earlier of (A) six months
and one day after your separation from service or (B) your death.  Any delayed
payments will be made in the seventh (7th) month after your separation from
service.

 

6

--------------------------------------------------------------------------------


 

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

 

Very truly yours,

 

Depomed, Inc.

 

 

By:

/s/ James A. Schoeneck

 

 

 

James A. Schoeneck

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

The foregoing is agreed to and accepted by:

 

 

 

 

 

/s/ Michael Sweeney

 

February 18, 2014

Michael Sweeney

 

Date

 

7

--------------------------------------------------------------------------------